Appeal by defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered May 29, 1984, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*668Judgment affirmed.
Despite some inappropriate remarks made by the prosecutor during his summation, reversal is not warranted. Defense counsel’s comments during summation justified to some degree the prosecutor’s response (see, People v Jones, 89 AD2d 875, 876; People v Blackman, 88 AD2d 620, 621). Moreover, many of the instances of purported misconduct were not preserved for our review and the proof of defendant’s guilt was overwhelming (see, People v Galloway, 54 NY2d 396). Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.